Citation Nr: 1643808	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-40 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Atlanta, Georgia


THE ISSUES

1.  Basic eligibility for VA educational assistance benefits under Chapter 30 of Title 38, United States Code (or Montgomery GI Bill (MGIB)).

2.  Basic eligibility for VA educational assistance benefits under Chapter 33 of Title 38, United States Code (Post-9/11 Bill).


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 2007 to June 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative decision of the Department of Veterans Affairs, Education Center in Muskogee, Alabama that denied eligibility for VA educational assistance benefits.  The jurisdiction has since been transferred to the Education Center in Atlanta, Georgia. 

In June 2011 and November 2015, the Board remanded the matters on appeal to the RO in order to obtain the Veteran's complete service personnel file service treatment records, as well as his complete VA compensation claims folder.  

In August 2016, VA asked the Veteran to clarify his representation.  In September 2016, he responded that he wished to represent himself.  


FINDINGS OF FACT

1.  The Veteran had active duty service from August 2007 to June 2010, and received a discharge of "Under Honorable Conditions (General)." 

2.  The Veteran was discharged from service due to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill) have not been met.  38 U.S.C.A. 
§§ 3011(a)(3); 3311(c); 38 C.F.R. § 21.7042(a) (2015).

2.  The criteria for eligibility for VA educational assistance benefits under the Post-9/11 GI Bill have been met.  38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. § 21.9520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  With respect to the Veteran's claim for educational benefits under Chapter 30, the essential fact that the Veteran received a less than fully honorable discharge is not in dispute.  As such, there is no possibility that any additional notice or development would aid the Veteran in substantiating his present claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In addition, the claim for education benefits under Chapter 33 is granted, and therefore any deficiency in the notice or the duty to assist results in harmless error.

Chapter 30 Benefits 

The governing legal criteria, as pertinent to this particular case, specify that a veteran is eligible for educational assistance benefits pursuant to Chapter 30 if he (1) after June 30, 1985, first becomes a member of the Armed Forces; (2) serves at least three years of continuous active duty in the Armed Forces if the obligated period of service is three years or more; and (3) is discharged from active duty with an honorable discharge.  38 U.S.C.A. § 3011(a) (West 2014); 38 C.F.R. 
§ 21.7042(a) (2015).

A "less than honorable" character of discharge (e.g., "under honorable conditions," "general," "bad conduct," or "undesirable") is not qualifying for Chapter 30.  See VA Adjudication Procedure Manual M22-4, Part V, 1.17(e)(2).  VA does not make its own character-of-discharge determination for a discharge that is less than honorable.  Chapter 30, unlike other VA benefits, does not allow benefits to individuals discharged or released under conditions other than "honorable."  Id. at Note 1.
In this case, the service records show that the character of the Veteran's discharge was listed as "Under Honorable Conditions (General)" due to "Misconduct - Pattern of Misconduct."  Thus, the evidence of record establishes that the Veteran does not meet the initial requirements for eligibility for Chapter 30 educational assistance.  Specifically, an "Honorable Discharge," and not an "Under Honorable Conditions (General)" discharge, is required by law for the Veteran to be eligible for educational assistance under Chapter 30.  

Here, the evidence of record does not establish that the Veteran meets this requirement, and therefore he is not eligible for Chapter 30 education benefits.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a).

Chapter 33 Benefits 

The Veteran also seeks entitlement to VA educational assistance benefits under the Post-9/11 GI Bill. 

VA regulations provide that an individual may establish eligibility for educational assistance under the Post-9/11 GI Bill based on active duty service after September 10, 2001, if he satisfies certain requirements.  One of those requirements is that the individual serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b) (2015).  It is this provision under which the Veteran establishes eligibility.

A review of the Veteran's DD-214, Certificate of Release or Discharge from Active Duty, shows he served on active duty from August 2007 to June 2010 and was discharged under honorable conditions (general discharge).  As such, he not only meets the requisite minimum 30 continuous days of service, but he also satisfies the requirement that his discharge be characterized as other than dishonorable.  Moreover, there is sufficient evidence to show that his discharge was the result of a service-connected disability.

In a March 2011 rating decision, the RO awarded the Veteran service connection for bipolar disorder, and assigned a 50 percent evaluation, effective from June 9, 2010 (the first day after his date of separation from service).  In a contemporaneous VA psychiatric examination report, the VA examiner noted that the Veteran had received treatment for mental health symptoms during his period of service, and he found that the Veteran's current diagnosis was the same condition for which he received treatment in service.  The VA examiner concluded that the Veteran's diagnosed bipolar disorder was exacerbated by his period of service and his bipolar symptoms "caused him difficulties in service and eventually led to his discharge."
The RO found that the Veteran's condition preexisted service and was permanently worsened in service. 

Significantly, service treatment records reflect that the Veteran began to receive mental health treatment for complaints of insomnia and anxiety approximately one year prior to his separation.  In a March 2010 Report of Medical History, the Veteran endorsed symptoms of anxiety, depression and insomnia.  A March 2010 Report of Mental Status Evaluation (conducted for "discharge" purposes) shows that the Veteran was undergoing administration separation process due to his history of absence without leave (AWOL) and being late for formation.  The examining physician found that the Veteran did not have any psychiatric disorder that precluded his retention from military service, despite noting that the Veteran had a history of depression and anxiety and recommending that the Veteran should continue his treatment as he awaits results of the administrative proceedings.  Subsequent service treatment records show that the Veteran continued to complain of depressed mood, nervousness, anxiety, and sleep impairment. 

The Board acknowledges that the actual "narrative reason for separation" on the Veteran's DD-214 is "pattern of misconduct" and it does not reflect that the Veteran was discharged from active duty due to a service-connected disability. 
Thus, the question arises as to whether VA has the authority to determine if the Veteran's discharge was due to a service-connected disability, even though it was not specifically recognized as such by the service department at that time.  

The pertinent statute, 38 U.S.C.A. § 3311(b) (West 2015), and it's implementing regulation, 38 C.F.R. § 21.9520(b), both require that the discharge be due to a service-connected disability.  However, neither provision explicitly mandates that the determination that the Veteran's discharge was due to a service-connected disability be made by the service department.  Moreover, VA has jurisdictional authority to determine the eligibility requirements for applicants seeking benefits under its own entitlement programs.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

In that regard, it is VA's policy to administer the law under a broad interpretation, consistent with the facts shown in every case, and when after careful consideration of all procurable and assembled data a reasonable doubt arises, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015).  The Board has been mindful of these points in deciding the instant claim.

In summary, the evidence shows that the Veteran served on active duty for more than 30 continuous days, and that he received mental health treatment over the course of one year prior to his separation from service.  Service personnel records confirm that he was recommended for separation due to behavioral problems and disobedience.  The separation authority listed on the DD-214 was "JKA" and the reason for discharge was pattern of misconduct.  In addition, the VA examiner found that the Veteran's current bipolar disorder was the same condition for which he received treatment during service, and it was same condition that caused him difficulties in service and eventually led to his discharge.  Finally, service connection is in effect for bipolar disorder, effective the first day following his discharge from service. 

Based on the foregoing, the Board finds that the Veteran had at least 30 days continuous active service characterized as other than dishonorable, and that he was discharged due to a service-connected bipolar disorder.  38 U.S.C. § 3311(b); 38 C.F.R. 21.9520(b).  Accordingly, basic eligibility for Post-9/11 GI Bill education benefits is warranted.



ORDER

Entitlement to VA educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill) is denied.

Entitlement to VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is granted.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


